DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
Response to Amendment
In the amendment dated 7/02/2021, the following has occurred: claims 1 and 4 have been amended; and new Claim 21 has been added.
Claims 1 and 3-21 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 7/02/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that claim 13 is depended on claim 12, which is depended on Claim 1, which has the same limitation of Claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over foreign reference, KR1020140085822 (as cited on the IDS), in view of foreign reference KR1020150015086 (as cited on the IDS) and Kondo et al., US 20170012282 (hereinafter, Kondo).
As to Claim 1:
	KR’822 discloses a negative active material for a rechargeable lithium battery, comprising a silicon-carbon composite, the silicon-carbon composite including:
crystalline carbon (see “crystallization of the flake graphite”, [0155], “flake graphite (12)”, [0049], Fig. 1); 
amorphous carbon (see “first amorphous carbon (13)”, [0049], Fig. 1); and
silicon nanoparticles (see “reactive radical comprises the Si… maybe 1 nm to 5 µm…”, [0019-0020]),
wherein the silicon nanoparticles have a D50 particle diameter of 5 nm to 5000 nm and 30 nm in embodiment 4 (see “reactive radical comprises the Si… maybe 1 nm to 5 µm…”, [0019-0020, 0134]).
KR’822 does not disclose: (a) a needle/wire/rod shape, a flake shape, a sheet shape, or a combination thereof having the claimed aspect ratio; (b) the aspect ratio of 4 to 10; and (c) a long and short diameter.
Regarding (a), KR’822 discloses the silicon nanoparticles are particle, but does not disclose that it has a needle/wire/rod shape, a flake shape, a sheet shape, or a combination thereof having the claimed aspect ratio.
	In the same field of endeavor, KR’086 also discloses a negative electrode lithium ion secondary battery (Abstract) having a core and shell with silicon and carbon similar to that of KR’822.  KR’086 further teaches that the silicon nanoparticles can be in a sphere or a nanowire/needle/rod shape having a length of 20-1000 nm (long diameter) and a diameter of 10-500 nanometer (short diameter) [0028].

	Regarding (b) the aspect ratio of 4 to 10 and (c) a long and short diameter/dimension:
	KR’086 further teaches the silicon nanoparticles have a length of 20-1000 nm and a diameter of 10-500 nanometer which allows the silicon particles to have at least an aspect ratio of two (20/10 or 1000/5000 or 2) [0028], but higher aspect ratio can also be achieved by having higher aspect ratio such as having higher length and lower diameter, which changes the volume of the silicon in the anode and allow for higher capacity as the wettability of the anode active material is improved [0049].
	Furthermore, in the same field of endeavor, Kondo also discloses a silicon nanoparticle as a negative active material for a nonaqueous secondary battery ([0063], Abstract) similar to that of Kondo.  Kondo discloses that the silicon nanoparticle can have a long axis/short axis of between 2.5 to 10, which can further improve physical properties such as higher surface area [0119].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the aspect ratio as to have a long and short diameter as taught by Kondo into the silicon nanoparticle of KR’822 as to improve physical properties such as higher surface area (Kondo: [0119]) and allow for higher capacity as the wettability of the anode active material is improved (KR’086: [0049]).
	Regarding the long and short diameters range, KR’086 has disclosed a range that overlaps the claimed range of the long and short diameter; therefore, it would have been obvious to a skilled artisan to adjust the dimension range of KR’086 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. 
As to Claim 3:
	KR’822 discloses the silicon nanoparticles are particle but does not disclose that it has the claimed aspect ratio and diameter relationship.
	In the same field of endeavor, KR’086 also discloses a negative electrode lithium ion secondary battery (Abstract) having a core and shell with silicon and carbon similar to that of KR’822.  KR’086 further teaches that the silicon nanoparticles can be in a sphere or a nanowire/needle/rod shape having a length of 20-1000 nm and a diameter of 10-500 nanometer which allows the silicon particles to have at least an aspect ratio of two (20/10 or 1000/5000 or 2) [0028], but higher aspect ratio can also be achieved by having higher aspect ratio such as having higher length and lower diameter, which changes the volume of the silicon in the anode and allow for higher capacity as the wettability of the anode active material is improved [0049].
	It would have been obvious to a person skilled in the art before the effective filing date of the application as to substitute the silicon nanoparticle of KR’822 with a nanowire/needle/rod shape with the taught aspect ratio as taught by KR’068 as to change the volume of the silicon in the anode and allow for higher capacity as the wettability of the anode active material is improved [0049].
	Additionally, it would have been obvious to a skilled artisan to adjust the aspect ratio and diameter as to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the 
As to Claim 5:
	KR’822 discloses the crystalline carbon has a flake shape [0089]. 
As to Claim 6:
	KR’822 discloses the core particle is 5 to 20 µm [0087] and the flake graphite is 0.1 to 0.5 to 10 µm [0092], and in embodiment 1, the flake graphite has a D50 diameter value of 6 µm [0126, 0134].
As to Claim 7:
	KR’822 discloses the crystalline carbon includes artificial graphite, natural graphite, or a combination thereof [0110].
As to Claim 8:
	KR’822 discloses the negative active material has a core-shell structure composed of:
a core including the silicon-carbon composite (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a…”, [0145]); and
a shell including a carbon coating layer surrounding a surface of the core (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a… core particle…”, [0145]).
As to Claim 9:	KR’822 discloses the carbon coating layer includes amorphous carbon [0145].
As to Claim 10:
	KR’822 discloses the flake graphite is 34 weight percent, carbon black is 33 weight percent, and silicone is 33 weight percent [0134].
As to Claim 11:

	It would have been obvious to a skilled artisan to modify the thickness range of KR’822 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 12:
	KR’822 discloses a rechargeable lithium battery [0010], comprising:
	a negative electrode including the negative active material as claimed in claim 1;
a positive electrode [0113]; and
an electrolyte [0106].
As to Claim 13:
KR’822 discloses the silicon nanoparticles have a D50 particle diameter of 5 nm to 5000 nm and 30 nm in embodiment 4 (see “reactive radical comprises the Si… maybe 1 nm to 5 µm…”, [0019-0020, 0134]), but does not disclose a long and short diameter of a particular dimension range.
	KR’086 further teaches the silicon nanoparticles have a length of 20-1000 nm and a diameter of 10-500 nanometer [0028].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the long and short diameter range as taught by KR’086 into the silicon nanoparticle of KR’822 as to improve physical properties such as higher surface area (Kondo: 
Regarding the long and short diameters range, KR’086 has disclosed a range that overlaps the claimed range of the long and short diameter; therefore, it would have been obvious to a skilled artisan to adjust the dimension range of KR’086 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 14:
KR’822 discloses the silicon nanoparticles as argued above.  It is noted that the silicon nanoparticles of KR’822 can have a particle diameter of 30 nm in one example and it can be as low as 5 nm [0019-0020, 0134].  Furthermore, the silicon nanoparticle shows grain as in Figure 2a.  
In the alternative, it would have been obvious to a person skilled in art before the effective filing date of the application as to inherently have grain in silicon nanoparticle as KR’822 discloses the same size and crystal structure as the claimed silicon nanoparticles.
As to Claim 15:
	KR’822 discloses the crystalline carbon has a flake shape [0089].
As to Claim 16:
	KR’822 discloses the core particle is 5 to 20 µm [0087] and the flake graphite is 0.1 to 0.5 to 10 µm [0092], and in embodiment 1, the flake graphite has a D50 diameter value of 6 µm [0126, 0134].
As to Claim 17:
[0110].
As to Claim 18:
	KR’822 discloses the negative active material has a core-shell structure composed of:
a core including the silicon-carbon composite (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a…”, [0145]); and
a shell including a carbon coating layer surrounding a surface of the core (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a… core particle…”, [0145]).
As to Claim 19:	KR’822 discloses the carbon coating layer includes amorphous carbon [0145].
As to Claim 20:
	KR’822 discloses the flake graphite is 34 weight percent, carbon black is 33 weight percent, and silicone is 33 weight percent [0134].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR’822 in view of foreign reference KR’086 and Kondo, as applied to Claim 1, and further in view of WO2017116783 (relying on US 2019000666 for citation; hereinafter Obrovac).
KR’822 discloses the silicon nanoparticles as argued above.  It is noted that the silicon nanoparticles of KR’822 can have a particle diameter of 30 nm in one example and it can be as low as 5 nm [0019-0020, 0134].  However, KR’822 does not disclose a grain size of 5 nm to 20 nm.
	In the same field of endeavor, Obrovac also discloses a silicon active material for a negative electrode (Abstract, [0050]) similar to that of KR’822.  Obrovac further disclose that the grains of the active material should be between 5 and 20 nm as determined by skilled in the art via the Scherrer equation [0050] as to achieve the optimal chemical properties of the active material.
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR’822 in view of foreign reference KR’086 and Kondo, as applied to Claim 1, and further in view of Yushin et al., US 20120088155 (hereinafter, Yushin).
	KR’822 discloses that the silicon nanoparticles are particle, but does not disclose that it has a needle/wire/rod shape, a flake shape, a sheet shape, or a combination thereof having the claimed aspect ratio.
	While KR’086 discloses the silicon nanoparticles can be in a sphere or a nanowire/needle/rod shape having a length of 20-1000 nm and a diameter of 10-500 nanometer [0028].
	However, the prior arts do not disclose an oblong/elliptical shape.
	In the same field of endeavor, Yushin also discloses a silicon based anode active material that is in several form including spheres, agglomerates, needles, rods, fibers, nanotubes and various other forms of silicon ([0047], Abstract) similar to that of KR’822.  Yushin further discloses that the nanoparticles include elliptical shape that has a diameter range of 20 to 100 nm as illustrated in Figure 10 [0090].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application that the shape of silicon nanoparticle of KR’822 can be substitute with another shape such as elliptical as KR’0822 teaches that there can be several equivalent form of silicon nanoparticle and thus, substitute one known shape for another would be prima facie obvious.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection rely on new reference, Kondo US 20170012282, as to address the arguments of the aspect ratio.
Regarding the grain size of claim 4, a new ground of rejection rely on new reference, WO2017116783, is made to address the arguments about the grain size.
Regarding the unexpected result, it is noted that the chosen particle diameter and length along with the aspect ratio and grain size all are expected and there was no unexpected improvement in properties.  As shown in the prior arts above, the grain size of between 5 to 20 nm for active material is known before the filing of the instant application.  
As explained previously, there are many factors that also dictate the difference in expansion ratio and other chemical properties.  Factors include the use of different silicon-carbon composite between the comparative example and the exemplary example.  Also, it is noted that the grain size are all difference across all examples.  
Furthermore, the example are not commensurate in scope with the claims.  For example, all the example comprises a single size particle diameter and not one with both long and short diameters. 
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723